Per Curiam.

The mandamus action below, which sought an order requiring the Court of Common Pleas of Hamilton County to actually grant pre-trial confinement time credit, was misdirected inasmuch as that duty, where warranted, rests solely with the Adult Parole Authority by reason of R. C. 2967.191 as amended effective March 23, 1973, and as further amended effective November 1, 1978.
For the reason of the foregoing, the judgment of the Court of Appeals dismissing the complaint is affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.